Order entered May 26, 2015




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-13-00170-CV

                              ERIC DRAKE, Appellant

                                        V.

 CARMEN SIFUENTES, CONSUMERS COUNTY MUTUAL INSURANCE, Appellees

                                No. 05-13-00871-CV

                              ERIC DRAKE, Appellant

                                        V.

             TRAVELERS INDEMNITY COMPANY, ET AL., Appellees

                                No. 05-13-00894-CV

                              ERIC DRAKE, Appellant

                                        V.

                             KRISTINA KASTL, Appellee

                                No. 05-13-01520-CV

                              ERIC DRAKE, Appellant

                                        V.

             TRAVELERS INDEMNITY COMPANY, ET AL., Appellees
                                             ORDER

                                    Before the Court En Banc

       Before the Court is appellant’s May 18, 2015 second motion to recuse and disqualify

certain former, visiting and sitting Justices of the Court.          This Court previously denied

appellant’s April 9, 2015 motion to recuse and his April 13, 2015 motion to reconsider that

order. The Court has reviewed appellant’s May 18, 2015 second motion to recuse and disqualify

and has determined that it does not raise any new grounds for recusal or disqualification. Rather,

we conclude that the motion is groundless and brought without sufficient cause.

       In addition to the express grants of judicial power to each court in Texas, there are other

powers which courts may exercise though not expressly authorized or described by constitution

or statute. Greiner v. Jameson, 865 S.W.2d 493, 498 (Tex. App—Dallas 1993, writ denied). The

Texas Supreme Court categorizes these additional powers as “implied” and “inherent” powers.

Id. (citing Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex. 1979)). A court does not

derive its inherent judicial power from legislative grant or specific constitutional provision but

from the very fact that the state constitution has created and charged the court with certain duties

and responsibilities. Greiner, 865 S.W.2d at 498–99. The inherent powers of a court are those

that it may call upon to aid in the exercise of its jurisdiction, in the administration of justice, and

in the preservation of its independence and integrity. Eichelberger, 582 S.W.2d at 398.

       Because the Court has determined appellant’s May 18, 2015 motion to recuse and

disqualify is groundless, brought without sufficient cause, and has caused unnecessary delay in

reaching a final judgment in this case, we STRIKE appellant’s motion under our inherent power
to aid in the administration of justice.



                                           /s/   CAROLYN WRIGHT
                                                 CHIEF JUSTICE